        Case 1:19-cv-00004-PEC Document 123 Filed 01/19/21 Page 1 of 2




          In the United States Court of Federal Claims
                                         No. 19-04C

                                (E-Filed: January 19, 2021)

                                             )
 JUSTIN TAROVISKY, et al.,                   )
                                             )
               Plaintiffs,                   )
                                             )
 v.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
               Defendant.                    )
                                             )

                                           ORDER

       On December 1, 2020, defendant filed a motion to stay all proceedings in this
case. See ECF No. 85. Plaintiffs filed their response on December 15, 2020, ECF No.
96, and defendant filed its reply on December 22, 2020, ECF No. 99. The motion is fully
briefed and ripe for decision.

       In the motion, defendant asks the court to stay all proceedings in this case “for 90
days while the Department of Justice reviews the [c]ourt’s decisions and considers
interlocutory appeal” of this court’s decision denying defendant’s motion to dismiss in
Rowe v. United States, Case No. 19-67C, ECF No. 57. See ECF No. 85 at 6. According
to defendant, good cause exists for such relief because its motion to dismiss in this case
was “virtually identical” to the motion in Rowe, and proceeding in this case “while
[defendant] considers whether to seek interlocutory review, would waste the [c]ourt’s and
the parties’ scarce and valuable resources.” Id. at 6-7. Defendant then predicts that the
court will determine that interlocutory review is appropriate, and argues that a stay while
such an appeal proceeds is warranted. See id. at 7-10. Plaintiffs oppose the motion. See
ECF No. 96.

       Defendant’s motion is premature. If it decides to seek an interlocutory appeal of
the decision to deny its motion to dismiss in this case (or a sufficiently related case), the
court may conclude that a stay to allow for such an appeal is warranted. Defendant,
however, has not yet completed the work of determining whether it will pursue such a
strategy. See ECF No. 99 at 2 (noting in the reply that defendant seeks a stay “for
        Case 1:19-cv-00004-PEC Document 123 Filed 01/19/21 Page 2 of 2




purposes of completing the approval process” within the Department of Justice to pursue
an interlocutory appeal). The court will not stay all proceedings in this case while
defendant continues its deliberations.

       Accordingly, defendant’s motion to stay proceedings, ECF No. 85, is DENIED.
Defendant may re-urge a stay of proceedings in the event that it decides to pursue an
interlocutory appeal that may impact the outcome of this case. The deadlines set forth in
the court’s December 1, 2020 opinion, ECF No. 74, remain in effect.

      IT IS SO ORDERED.
                                         s/Patricia E. Campbell-Smith
                                         PATRICIA E. CAMPBELL-SMITH
                                         Judge




                                            2
